Citation Nr: 1503940	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury.

2.  Entitlement to a rating in excess of 10 percent for post-concussion headaches.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1992.

These matters come before the Board of Veterans' Appeal (Board) on appeal from February 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

Given the medically complex nature of the Veteran's residuals of traumatic brain injury and post-concussion headaches, the Board finds that a remand is warranted in order to provide the Veteran with a VA examination to be administered by neurologist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination with respect to his residuals of traumatic brain injury and post-concussion headaches.  This examination must be conducted by a neurologist.  The evidence of record must be made available to and reviewed by the examiner.  Further, the RO should provide the examiner notice of the rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, review of Diagnostic Code 8045, and with consideration of the Veteran's statements, the examiner must any identify any cognitive dysfunction, emotional/behavioral dysfunction, and physical dysfunction, as well as any subjective symptoms, associated with the Veteran's residuals of traumatic brain injury.

With respect to post-concussion headaches, all indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner should provide an opinion as to the nature, frequency, and severity of the Veteran's post-concussion headaches, and specifically address the frequency, severity, and duration of any associated prostrating attacks, to include whether the Veteran's post-concussion headaches are productive of severe economic inadaptability.

All rendered opinions must include a thorough underlying rationale.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

